Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  “A system for for connected vehicle risk detection” should be changed to “A system for  connected vehicle risk detection”
Claims 12-13 are objected to because of the following informalities:  “The system of claim 1 should” be changed to “The system of claim 11.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 8-12, 15-16, & 18-19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scofield et al. (U.S. Patent Publication No. 2017/0032673).
Fig. 3A of Scofield et al. is included and will be discussed due to its relevance to the following claims.

    PNG
    media_image1.png
    890
    564
    media_image1.png
    Greyscale

Fig 3A and its relevant description within Scofield et al. teaches identifying behaviors of vehicles which includes a driver risk score, and sharing that information with surrounding vehicles so that those other vehicles may take further action in response. (Pars. 0031-0032; See “FIGS. 3A-3C illustrates examples of a system 300, comprising a driver alert provider 316 and/or one or more client device modules, for providing driver alerts. FIG. 3A illustrates an example of a first vehicle 302, a second vehicle 306, and a third vehicle 310 traveling along a road. A first client device module 304, such as a smartphone of a first driver, may be located within the first vehicle 302. A second client device module 308, such as a vehicle navigation unit, may be located within the second vehicle 306. [0032] The first client device module 304 may be configured to identify the first driver as driving the first vehicle 302. The first client device module 304 may collect driving behavior information 314 of the driver (e.g., a computing device of the first vehicle 302 may provide driving statistics such as speed, braking patterns, acceleration/deceleration patterns, turn signal usage, horn usage, turning patterns, lane changing patterns, etc. as the driving behavior information 314; the smartphone may provide driving patterns based upon global positioning system (GPS) data, weather information, time of day, etc. as the driving behavior information 314; etc.). For example, the first client device module 304 may determine that the first driver has a jerky braking pattern, an average of 5 mph speed over speed limits, normal acceleration, above normal deceleration, is driving in rainy weather conditions, and/or other information for inclusion within the driving behavior information 314.”)
Regarding claim 1, Scofield et al. teaches A method for connected vehicle risk detection, comprising: computing risk scores for a plurality of behaviors detected with respect to a connected vehicle, wherein each of the detected plurality of behaviors is associated with the connected vehicle based on a contextual vehicle state of the connected vehicle; (Fig. 1, Fig 3A and Pars. 0031-0034; Scofield et al. discloses computing risk scores for multiple driving behaviors.  Behavior information includes driving pattern such as jerky braking, location information, driving time, and weather information during driving.) aggregating the computed risk scores to determine an aggregated risk score; (Par. 0027; The risk scores are combined.  The driver risk score is a compiled score including a multitude of differing behavior information as described above.) determining a risk level for the connected vehicle based on the aggregated risk score; and causing execution of at least one mitigation action based on the determined risk level. (Par. 0019;  Scofield et al. discloses performing a mitigating action based on the risk score. The risk score also acts as a risk level which allows the proper mitigating action to be selected.)
Regarding claim 2, Scofield et al. teaches The method of claim 1, wherein the connected vehicle is a first connected vehicle, wherein the plurality of behaviors further includes at least one projected behavior, wherein each of the at least one projected behavior is projected on the first connected vehicle based on risk scores for behaviors of at least one second connected vehicle. (Fig 3A and Pars. 0019 & 0031-0034; Scofield et al. discloses projecting at least one behavior to a connected vehicle.)
Regarding claim 5, Scofield et al. teaches The method of claim 1, wherein the contextual vehicle state of the connected vehicle is determined based on at least one enriched message generated based on at least one message generated by a vehicle monitoring system of the connected vehicle. (Par. 0023; A message is received.)
Regarding claim 6, Scofield et al. teaches The method of claim 5, further comprising: generating the at least one enriched message based on missing property values and predictive properties in the at least one message generated by a vehicle monitoring system of the connected vehicle. (Par. 0029; A message is generated with contextual vehicle data.)
Regarding claim 8, Scofield et al. teaches The method of claim 1, wherein aggregating the computed risk scores further comprises: grouping similar behaviors of the detected plurality of behaviors based on a comparison function; and determining at least one tuned risk factor for each of the detected plurality of behaviors based on the grouping of similar behaviors, wherein the aggregated risk scores are determined based further on the at least one tuned risk factor for each of the detected plurality of behaviors. (Fig 3A and Pars. 0031-0034 & Par. 0027; Scofield et al. discloses at least one tuned risk factor based on the driving behavior.)
Regarding claim 9, Scofield et al. teaches The method of claim 8, wherein the grouped similar behaviors represent interrelations among the detected plurality of behaviors such that the at least one tuned risk factor increases an accuracy of the determined risk level. (Fig 3A and Pars. 0031-0034 & Par. 0027; Scofield et al. discloses computing an accurate risk level based on multiple driving behaviors.)
Regarding claim 10, Scofield et al. teaches A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process for a for connected vehicle risk detection, the process comprising: computing risk scores for a plurality of behaviors detected with respect to a connected vehicle, wherein each of the detected plurality of behaviors is associated with the connected vehicle based on a contextual vehicle state of the connected vehicle; (Fig 3A and Pars. 0031-0034; See “The first device module 304 may receive driver specified information 312 from the first driver (e.g., the user may provide the driver specified information 312 through a voice command to the smartphone). For example, the driver specified information 312 may indicate that the first driver did not provide proof of insurance, the first driver is a 25 year old male, the first driver is running late for an appointment, the first driver has no children onboard, the first vehicle has no other passengers, etc. The driver alert provider 316 may maintain a driver profile 318 for the first driver based upon the driving behavior information 314 and/or the driver specified information 312. The driver alert provider 316 may create and store a driver risk score 322, indicating that the first driver is a high risk driver having a score of 18 out of 20, within the driver profile 318. The driver alert provider 316 may assign a first level of access to a first portion 320 of the driver profile 318 (e.g., the first level of access may specify that a driver that is registered with the driver alert provider 316 may obtain access to the first portion 320), a second level of access to the driver risk score 322 ( e.g., the second level of access may specify that a driver that is within a threshold distance of the first vehicle may obtain access to the driver risk score 322), and a third level of access to a third portion 324 of the driver profile 318 (e.g., the third level of access may specify that drivers that can successfully authenticate with the driver alert provider 316 may receive access to the third portion 324).”) aggregating the computed risk scores to determine an aggregated risk score; (Par. 0027; See "In an example, the driving behavior information may be evaluated to determine a driving behavior of the driver for inclusion within the driver profile. For example, a distribution of a particular aspect ( e.g., an average speed above a speed limit, a frequency of not using a seat belt, a distance to a car that is in front of the driver, acceleration, deceleration, and/or other aspects) may be evaluated to determine whether the driver is riskier (e.g., more aggressive than average drivers). An aspect may be computed for a context, such as the frequency of acceleration and decelera-tion within a fixed time period, such as 15 minutes, during a congested traffic context. The information, such as the frequency of acceleration and deceleration, may be aggregated for a plurality of drivers to determine a distribution. If the driver is one or more standard deviations above an average of the distribution, then the driver may be labeled as a risky or aggressive driver, which may be included as the driving behavior within the driver profile.") determining a risk level for the connected vehicle based on the aggregated risk score; and causing execution of at least one mitigation action based on the determined risk level. (Par. 0019; See "One or more systems and/or techniques for broadcasting driver alerts are provided herein. A client device module, such as a smartphone or vehicle computer, may collect and transmit driving behavior information, associated with a driver of a vehicle, to a driver alert provider. For example, the client device module may access onboard vehicle telemetry and/or sensors (e.g., a brake sensor, a speed sensor, etc.) to obtain the driving behavior information that may be sent using a wireless communication module of the client device module to the driver alert provider ( e.g., a remote server that communicates driver alerts to client devices over wireless communication connections). The driver alert provider may maintain a driver profile of the driver, and may generate a driver alert ( e.g., a driver risk score of the driver) based upon the driver profile. The driver alert provider may provide the driver alert to drivers of vehicles within a vicinity of the vehicle. The driver alert may be actively provided to a user in a non-distracting manner, such as through an audio notification, a projection onto a window or dashboard of a vehicle (e.g., a projection component may be integrated into the windshield for projecting driver alert notifications onto the windshield), etc. In an example, a driver alert may be used to improve travel route planning because a travel route creation module may use driver profiles and/or driver alerts to plan a route for a user that avoids drivers that pose safety hazards to the user (e.g., drivers having high risk driver risk scores). In this way, drivers may become aware of driving behavior history of a driver, which may improve awareness and mitigate accidents.")
Regarding claim 11, Scofield et al. teaches A system for connected vehicle risk detection, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: compute risk scores for a plurality of behaviors detected with respect to a connected vehicle, wherein each of the detected plurality of behaviors is associated with the connected vehicle based on a contextual vehicle state of the connected vehicle; (Fig 3A and Pars. 0031-0034; See “The first device module 304 may receive driver specified information 312 from the first driver (e.g., the user may provide the driver specified information 312 through a voice command to the smartphone). For example, the driver specified information 312 may indicate that the first driver did not provide proof of insurance, the first driver is a 25 year old male, the first driver is running late for an appointment, the first driver has no children onboard, the first vehicle has no other passengers, etc. The driver alert provider 316 may maintain a driver profile 318 for the first driver based upon the driving behavior information 314 and/or the driver specified information 312. The driver alert provider 316 may create and store a driver risk score 322, indicating that the first driver is a high risk driver having a score of 18 out of 20, within the driver profile 318. The driver alert provider 316 may assign a first level of access to a first portion 320 of the driver profile 318 (e.g., the first level of access may specify that a driver that is registered with the driver alert provider 316 may obtain access to the first portion 320), a second level of access to the driver risk score 322 ( e.g., the second level of access may specify that a driver that is within a threshold distance of the first vehicle may obtain access to the driver risk score 322), and a third level of access to a third portion 324 of the driver profile 318 (e.g., the third level of access may specify that drivers that can successfully authenticate with the driver alert provider 316 may receive access to the third portion 324).”) aggregating the computed risk scores to determine an aggregated risk score; (Par. 0027; See "In an example, the driving behavior information may be evaluated to determine a driving behavior of the driver for inclusion within the driver profile. For example, a distribution of a particular aspect ( e.g., an average speed above a speed limit, a frequency of not using a seat belt, a distance to a car that is in front of the driver, acceleration, deceleration, and/or other aspects) may be evaluated to determine whether the driver is riskier (e.g., more aggressive than average drivers). An aspect may be computed for a context, such as the frequency of acceleration and decelera-tion within a fixed time period, such as 15 minutes, during a congested traffic context. The information, such as the frequency of acceleration and deceleration, may be aggregated for a plurality of drivers to determine a distribution. If the driver is one or more standard deviations above an average of the distribution, then the driver may be labeled as a risky or aggressive driver, which may be included as the driving behavior within the driver profile." The risk scores are combined.  The driver risk score is a compiled score including a multitude of differing behavior information as described above.) determining a risk level for the connected vehicle based on the aggregated risk score; and causing execution of at least one mitigation action based on the determined risk level. (Par. 0019; See "One or more systems and/or techniques for broadcasting driver alerts are provided herein. A client device module, such as a smartphone or vehicle computer, may collect and transmit driving behavior information, associated with a driver of a vehicle, to a driver alert provider. For example, the client device module may access onboard vehicle telemetry and/or sensors (e.g., a brake sensor, a speed sensor, etc.) to obtain the driving behavior information that may be sent using a wireless communication module of the client device module to the driver alert provider ( e.g., a remote server that communicates driver alerts to client devices over wireless communication connections). The driver alert provider may maintain a driver profile of the driver, and may generate a driver alert ( e.g., a driver risk score of the driver) based upon the driver profile. The driver alert provider may provide the driver alert to drivers of vehicles within a vicinity of the vehicle. The driver alert may be actively provided to a user in a non-distracting manner, such as through an audio notification, a projection onto a window or dashboard of a vehicle (e.g., a projection component may be integrated into the windshield for projecting driver alert notifications onto the windshield), etc. In an example, a driver alert may be used to improve travel route planning because a travel route creation module may use driver profiles and/or driver alerts to plan a route for a user that avoids drivers that pose safety hazards to the user (e.g., drivers having high risk driver risk scores). In this way, drivers may become aware of driving behavior history of a driver, which may improve awareness and mitigate accidents." Scofield et al. discloses performing a mitigating action based on the risk score. The risk score also acts as a risk level which allows the proper mitigating action to be selected.))
Regarding claim 12, Scofield et al. teaches The system of claim 1, wherein the connected vehicle is a first connected vehicle, wherein the plurality of behaviors further includes at least one projected behavior, wherein each of the at least one projected behavior is projected on the first connected vehicle based on risk scores for behaviors of at least one second connected vehicle. (Fig 3A and Pars. 0031-0034; See “The first device module 304 may receive driver specified information 312 from the first driver (e.g., the user may provide the driver specified information 312 through a voice command to the smartphone). For example, the driver specified information 312 may indicate that the first driver did not provide proof of insurance, the first driver is a 25 year old male, the first driver is running late for an appointment, the first driver has no children onboard, the first vehicle has no other passengers, etc. The driver alert provider 316 may maintain a driver profile 318 for the first driver based upon the driving behavior information 314 and/or the driver specified information 312. The driver alert provider 316 may create and store a driver risk score 322, indicating that the first driver is a high risk driver having a score of 18 out of 20, within the driver profile 318. The driver alert provider 316 may assign a first level of access to a first portion 320 of the driver profile 318 (e.g., the first level of access may specify that a driver that is registered with the driver alert provider 316 may obtain access to the first portion 320), a second level of access to the driver risk score 322 ( e.g., the second level of access may specify that a driver that is within a threshold distance of the first vehicle may obtain access to the driver risk score 322), and a third level of access to a third portion 324 of the driver profile 318 (e.g., the third level of access may specify that drivers that can successfully authenticate with the driver alert provider 316 may receive access to the third portion 324).”)
Regarding claim 15, Scofield et al. teaches The system of claim 11 , wherein the contextual vehicle state of the connected vehicle is determined based on at least one enriched message generated based on at least one message generated by a vehicle monitoring system of the connected vehicle. (Par. 0023; See "At 108, the driving behavior information and/or the driver specified information may be provided to a driver alert provider for distribution to one or more vehicles within a threshold distance of the family minivan. For example, a client device module ( e.g., hosted by the smartphone, hosted by the vehicle head unit or computing device of the family minivan, etc.) may transmit the driving behavior information and/or the driver specified information over a wireless communication connection to a remote server hosting the driver alert provider. The driver alert provider may provide driver alerts, indicative of a driving behavior of driver Dan (e.g., a driver risk score, an description of the family minivan, a message such as whether driver Dan is driving under the emergency situation or has an infant onboard, etc.), to other users within a vicinity of the family minivan of driver Dan (e.g., a notification sent to head unit or navigation system of another vehicle; a notification sent to a smartphone of another driver such as a message provided through a driving app on the smartphone; etc.). In an example, the client device module of driver Dan within the family minivan may provide the driving behavior information and/or the driver specified information to a computing device of another driver within the vicinity of the family minivan of driver Dan (e.g., a driving app on the smartphone of driver Dan may send a message to the driving app on a smartphone of driver Tom that driver Dan has an infant onboard and is driving to the hospital).")
Regarding claim 16, Scofield et al. teaches The system of claim 15, wherein the system is further configured to: generate the at least one enriched message based on missing property values and predictive properties in the at least one message generated by a vehicle monitoring system of the connected vehicle. (Par. 0029; See "At 210, the driver alert may be provided to a second driver of a second vehicle that is within a threshold distance of the vehicle. For example, the driver alert may be sent over a wireless communication connection to a smartphone (e.g., a driving app) and/or a vehicle head unit ( e.g., a navigation unit) for display to the second driver as a textual (e.g., a message that the vehicle is driven by a high risk driver), audio (e.g., an audio message that the vehicle is driven by a high risk driver), and/or visual alert ( e.g., display of a map populated with a vehicle indicator of the vehicle, which may be colored red to indicate high risk behavior of the driver). In an example, the driver alert may be provided based upon a court ordered instruction, the driver having a threshold number of driving violations, an insurance agency instruction (e.g., the driver may receive an insurance discount if the driver provides driver alerts to other users), the vehicle being located within a restricted access portion of a road ( e.g., a number of occupants within the vehicle may be communicated to other drivers when the driver is in a high occupancy lane), and/or other information and instructions associated with the driver profile. In this way, the driver alert may be sent to one or more vehicles within the threshold distance of the vehicle.")
Regarding claim 18, Scofield et al. teaches The system of claim 11, wherein the system is further configured to: group similar behaviors of the detected plurality of behaviors based on a comparison function; and determine at least one tuned risk factor for each of the detected plurality of behaviors based on the grouping of similar behaviors, wherein the aggregated risk scores are determined based further on the at least one tuned risk factor for each of the detected plurality of behaviors. (Par. 0027; See "In an example, the driving behavior information may be evaluated to determine a driving behavior of the driver for inclusion within the driver profile. For example, a distribution of a particular aspect ( e.g., an average speed above a speed limit, a frequency of not using a seat belt, a distance to a car that is in front of the driver, acceleration, deceleration, and/or other aspects) may be evaluated to determine whether the driver is riskier ( e.g., more aggressive than average drivers). An aspect may be computed for a context, such as the frequency of acceleration and decelera-tion within a fixed time period, such as 15 minutes, during a congested traffic context. The information, such as the frequency of acceleration and deceleration, may be aggregated for a plurality of drivers to determine a distribution. If the driver is one or more standard deviations above an average of the distribution, then the driver may be labeled as a risky or aggressive driver, which may be included as the driving behavior within the driver profile.")
Regarding claim 19, Scofield et al. teaches The system of claim 18, wherein the grouped similar behaviors represent interrelations among the detected plurality of behaviors such that the at least one tuned risk factor increases an accuracy of the determined risk level. (Par. 0027; See "In an example, the driving behavior information may be evaluated to determine a driving behavior of the driver for inclusion within the driver profile. For example, a distribution of a particular aspect ( e.g., an average speed above a speed limit, a frequency of not using a seat belt, a distance to a car that is in front of the driver, acceleration, deceleration, and/or other aspects) may be evaluated to determine whether the driver is riskier ( e.g., more aggressive than average drivers). An aspect may be computed for a context, such as the frequency of acceleration and decelera-tion within a fixed time period, such as 15 minutes, during a congested traffic context. The information, such as the frequency of acceleration and deceleration, may be aggregated for a plurality of drivers to determine a distribution. If the driver is one or more standard deviations above an average of the distribution, then the driver may be labeled as a risky or aggressive driver, which may be included as the driving behavior within the driver profile.")
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7, 13-14, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Scofield et al. in view of Kimball et al. (U.S. Patent No. 10,817,604).
Regarding claim 3, Scofield et al. teaches The method of claim 1, further comprising: detecting a potentially risky behavior of the connected vehicle, the potentially risky behavior having a type; assigning a base score for the potentially risky behavior based on the type of the potentially risky behavior; associating the potentially risky behavior with the connected vehicle based on at least one identifier and a contextual state of the connected vehicle;  and determining the risk score for the potentially risky behavior based on the adjusted base score. (Fig 3A and Pars. 0031-0034 & Par. 0019; See "One or more systems and/or techniques for broadcasting driver alerts are provided herein. A client device module, such as a smartphone or vehicle computer, may collect and transmit driving behavior information, associated with a driver of a vehicle, to a driver alert provider. For example, the client device module may access onboard vehicle telemetry and/or sensors (e.g., a brake sensor, a speed sensor, etc.) to obtain the driving behavior information that may be sent using a wireless communication module of the client device module to the driver alert provider (e.g., a remote server that communicates driver alerts to client devices over wireless communication connections). The driver alert provider may maintain a driver profile of the driver, and may generate a driver alert (e.g., a driver risk score of the driver) based upon the driver profile. The driver alert provider may provide the driver alert to drivers of vehicles within a vicinity of the vehicle. The driver alert may be actively provided to a user in a non-distracting manner, such as through an audio notification, a projection onto a window or dashboard of a vehicle (e.g., a projection component may be integrated into the windshield for projecting driver alert notifications onto the windshield), etc. In an example, a driver alert may be used to improve travel route planning because a travel route creation module may use driver profiles and/or driver alerts to plan a route for a user that avoids drivers that pose safety hazards to the user (e.g., drivers having high risk driver risk scores). In this way, drivers may become aware of driving behavior history of a driver, which may improve awareness and mitigate accidents.") but fails to teach adjusting the base score based on a likelihood that the potentially risky behavior is a false positive;
Kimball et al. makes up for the deficiencies in Scofield et al. Kimball et al. teaches adjusting the base score based on a likelihood that the potentially risky behavior is a false positive; (Col. 6, ll. 8-16; See "The server 102 may then rank all anomalies by a likelihood that the anomalies resulted from a malicious attack, which will reduce an amount of false positives, and thereby enable security analysts operating analyst computers 106 to immediately focus their attention on the malicious anomalies to prevent a security breach, while still keeping track of minor anomalies resulting from flawed human behavior that should be addressed at some point in the future.")
Scofield et al. and Kimball et al. are both directed to determining threats and potential risky behavior and are obvious to combine because Scofield et al. is improved with the determination of false positives within Kimball et al. which was well known before the effective filing date of the claimed invention. Using the false positive determination within Kimball et al. which when combined with Scofield et al. allows for a false positive risk factor to be used to mitigate potential threats in risky driving behavior. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Scofield et al. in view of Kimball et al.
Regarding claim 4, Scofield et al. teaches The method of claim 3, wherein the potentially risky behavior includes any one of: a violation of a connected vehicle security policy, an anomalous activity, a benign activity occurring based on an aggravating circumstance, a known risky behavior, and a projected behavior determined based on a risk level for another connected vehicle. (Par. 0021; See "At 106, driving behavior information of driver Dan may be collected. In an example, a computing device of the family minivan may collect driving statistics data as the driving behavior information ( e.g., a braking pattern, a vehicle speed, a vehicle acceleration, a vehicle deceleration, roadway conditions, etc.). In another example, the smartphone may identify a current time, weather conditions, driving condition visibility, and/or other information as the driving behavior information. In this way, driving behavior information, indicative of how the driver is driving (e.g., a safe driving behavior pattern, a risky driving behavior pattern, a slow driving behavior pattern, an erratic driving behavior pattern, a tailgating driving behavior pattern, etc.), may be collected.")
Regarding claim 7, Scofield et al. teaches the method of claim 1 but fails to teach wherein determining the risk score for each of the detected plurality of behaviors further comprises: determining, using a machine learning model, a false positive risk factor based on a relative uniqueness of the behavior, wherein the machine learning model is trained based on training data including properties of previously detected behaviors during normal vehicle operations.
Kimball et al. makes up for the deficiencies in Scofield et al. Kimball et al. teaches herein determining the risk score for each of the detected plurality of behaviors further comprises: determining, using a machine learning model, a false positive risk factor based on a relative uniqueness of the behavior, wherein the machine learning model is trained based on training data including properties of previously detected behaviors during normal vehicle operations. (Col. 6, ll. 8-16; See "The server 102 may then rank all anomalies by a likelihood that the anomalies resulted from a malicious attack, which will reduce an amount of false positives, and thereby enable security analysts operating analyst computers 106 to immediately focus their attention on the malicious anomalies to prevent a security breach, while still keeping track of minor anomalies resulting from flawed human behavior that should be addressed at some point in the future.")
Scofield et al. and Kimball et al. are both directed to determining threats and potential risky behavior and are obvious to combine because Scofield et al. is improved with the determination of false positives within Kimball et al. which was well known before the effective filing date of the claimed invention. Using the false positive determination within Kimball et al. which when combined with Scofield et al. allows for a false positive risk factor to be used to mitigate potential threats in risky driving behavior. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Scofield et al. in view of Kimball et al.
Regarding claim 13, Scofield et al. teaches The system of claim 1, wherein the system is further configured to: detect a potentially risky behavior of the connected vehicle, the potentially risky behavior having a type; assign a base score for the potentially risky behavior based on the type of the potentially risky behavior; associate the potentially risky behavior with the connected vehicle based on at least one identifier and a contextual state of the connected vehicle; and determine the risk score for the potentially risky behavior based on the adjusted base score. (Fig 3A and Pars. 0031-0034 & Par. 0019; See "One or more systems and/or techniques for broadcasting driver alerts are provided herein. A client device module, such as a smartphone or vehicle computer, may collect and transmit driving behavior information, associated with a driver of a vehicle, to a driver alert provider. For example, the client device module may access onboard vehicle telemetry and/or sensors (e.g., a brake sensor, a speed sensor, etc.) to obtain the driving behavior information that may be sent using a wireless communication module of the client device module to the driver alert provider (e.g., a remote server that communicates driver alerts to client devices over wireless communication connections). The driver alert provider may maintain a driver profile of the driver, and may generate a driver alert (e.g., a driver risk score of the driver) based upon the driver profile. The driver alert provider may provide the driver alert to drivers of vehicles within a vicinity of the vehicle. The driver alert may be actively provided to a user in a non-distracting manner, such as through an audio notification, a projection onto a window or dashboard of a vehicle (e.g., a projection component may be integrated into the windshield for projecting driver alert notifications onto the windshield), etc. In an example, a driver alert may be used to improve travel route planning because a travel route creation module may use driver profiles and/or driver alerts to plan a route for a user that avoids drivers that pose safety hazards to the user (e.g., drivers having high risk driver risk scores). In this way, drivers may become aware of driving behavior history of a driver, which may improve awareness and mitigate accidents.") but fails to teach adjust the base score based on a likelihood that the potentially risky behavior is a false positive;
Kimball et al. makes up for the deficiencies in Scofield et al. Kimball et al. teaches adjust the base score based on a likelihood that the potentially risky behavior is a false positive; (Col. 6, ll. 8-16; See "The server 102 may then rank all anomalies by a likelihood that the anomalies resulted from a malicious attack, which will reduce an amount of false positives, and thereby enable security analysts operating analyst computers 106 to immediately focus their attention on the malicious anomalies to prevent a security breach, while still keeping track of minor anomalies resulting from flawed human behavior that should be addressed at some point in the future.")
Scofield et al. and Kimball et al. are both directed to determining threats and potential risky behavior and are obvious to combine because Scofield et al. is improved with the determination of false positives within Kimball et al. which was well known before the effective filing date of the claimed invention. Using the false positive determination within Kimball et al. which when combined with Scofield et al. allows for a false positive risk factor to be used to mitigate potential threats in risky driving behavior. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Scofield et al. in view of Kimball et al.
Regarding claim 14, Scofield et al. teaches The system of claim 14, wherein the potentially risky behavior includes any one of: a violation of a connected vehicle security policy, an anomalous activity, a benign activity occurring based on an aggravating circumstance, a known risky behavior, and a projected behavior determined based on a risk level for another connected vehicle. (Par. 0021; See "At 106, driving behavior information of driver Dan may be collected. In an example, a computing device of the family minivan may collect driving statistics data as the driving behavior information ( e.g., a braking pattern, a vehicle speed, a vehicle acceleration, a vehicle deceleration, roadway conditions, etc.). In another example, the smartphone may identify a current time, weather conditions, driving condition visibility, and/or other information as the driving behavior information. In this way, driving behavior information, indicative of how the driver is driving (e.g., a safe driving behavior pattern, a risky driving behavior pattern, a slow driving behavior pattern, an erratic driving behavior pattern, a tailgating driving behavior pattern, etc.), may be collected.")
Regarding claim 17, Scofield et al. teaches the system of claim 11 but fails to teach wherein the system is further configured to: determine, using a machine learning model, a false positive risk factor based on a relative uniqueness of the behavior, wherein the machine learning model is trained based on training data including properties of previously detected behaviors during normal vehicle operations.
Kimball et al. makes up for the deficiencies in Scofield et al. Kimball et al. teaches wherein the system is further configured to: determine, using a machine learning model, a false positive risk factor based on a relative uniqueness of the behavior, wherein the machine learning model is trained based on training data including properties of previously detected behaviors during normal vehicle operations. (Col. 6, ll. 8-16; See "The server 102 may then rank all anomalies by a likelihood that the anomalies resulted from a malicious attack, which will reduce an amount of false positives, and thereby enable security analysts operating analyst computers 106 to immediately focus their attention on the malicious anomalies to prevent a security breach, while still keeping track of minor anomalies resulting from flawed human behavior that should be addressed at some point in the future.")
Scofield et al. and Kimball et al. are both directed to determining threats and potential risky behavior and are obvious to combine because Scofield et al. is improved with the determination of false positives within Kimball et al. which was well known before the effective filing date of the claimed invention. Using the false positive determination within Kimball et al. which when combined with Scofield et al. allows for a false positive risk factor to be used to mitigate potential threats in risky driving behavior. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Scofield et al. in view of Kimball et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (U.S Publication No. 2015/0373043) teaches a collaborative and adaptive threat intelligence for computer security.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 7:30am-3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  

10/19/2022/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661